 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NISAIAH PERRY,                                         Case No. 2:19-cv-01666-TLN-CKD (HC)
12
                                            Petitioner, [PROPOSED] ORDER
13
                    v.
14

15   CHRISTIAN PFEIFFER, Warden,
16                                        Respondent.
17

18         IT IS HEREBY ORDERED that the time within which respondent is to file a response to

19   this Court’s Order filed October 24, 2019, will be extended to February 21, 2020. Petitioner’s

20   reply, if any, shall be filed within thirty (30) days from the date the response is filed.

21
     Dated: December 20, 2019
22

23

24

25

26

27

28
                                                        1
                                    [Proposed] Order – Perry v. Pfeiffer, Warden – (2:19-cv-01666-TLN-CKD (HC))
